It was stated in the conclusions filed when this case was decided, that "The title of Howell Cobb was junior to that of plaintiffs claiming under Nelson Wright as common source. A superior outstanding title was shown back of common source, but it did not appear that the common source was asserting any title derived from Ella L. Withers." We withdraw the conclusion as stated and substitute the following: "The title of Howell Cobb was junior *Page 292 
to that of plaintiffs claiming under Nelson Wright as common source. The title was shown to be in Ella Withers prior to the time the common source attempted to convey it, but there is no evidence to show that the common source did not hold under it." Unless it should be shown that common source, Nelson Wright, did not hold under Ella Withers, who it is claimed had the superior outstanding title, such outstanding title was not shown. As we understand it, in order to show a superior outstanding title back of common source it must be shown that common source did not claim under the title which is claimed to be the outstanding title. With this correction of the conclusions the motion for a rehearing is overruled.
Overruled.
Writ of error refused. *Page 293